Exhibit 10.1

AGREEMENT AND RELEASE

IT IS HEREBY AGREED by and between John B. Higginbotham (“Employee”) and
Integral Systems, Inc. (“ISI”), for the good and sufficient consideration set
forth below, as follows:

1. Employee resigned his employment and all positions with ISI and its
affiliates (including, for the avoidance of doubt, as Chief Executive Officer
and President of ISI and his officer positions with any ISI affiliates, as well
as membership on ISI’s board of directors and the boards of directors of any
affiliates) effective August 5, 2009 (the “date of separation”). Subject to
Employee’s compliance with these conditions and the remaining provisions of this
Agreement and Release, ISI for itself and its affiliates agrees:

(a) promptly following execution of this Agreement and Release, but in any event
no longer than seven (7) days after the Effective Date (as defined below), to
pay Employee the amount of $100,000, minus applicable withholdings and
deductions; and

(b) (i) to provide Employee with continuation of his base salary in effect as of
the date of separation (which the parties agree is an annual rate of $390,000),
minus applicable withholdings and deductions, for a period of twelve
(12) months, with such payments occurring in installments on ISI’s regular
payroll schedule, beginning with the first payroll date after the Effective Date
and continuing on each payroll date thereafter until full payment of $390,000
(less withholding), (ii) to pay any Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) premiums for a period of twelve (12) months (or, if earlier, until
COBRA coverage ends) for coverage of Employee and Employee’s dependents if
Employee (or, as applicable, Employee’s dependents) elects COBRA coverage, and
(iii) promptly following execution of this Agreement (but in no event after the
date required by applicable law), to cash out Employee’s accrued vacation, and
to cash out any other accrued sick leave or personal time off in accordance with
ISI’s policies; and

(c) (i) to fully vest the ISI stock option covering 100,000 shares granted to
Employee on May 9, 2009 (the “Option”) and, notwithstanding Section 4 of the
“Standard Terms and Conditions” applicable to such Option or any other contrary
provision, to permit Employee to continue to exercise such Option until
August 5, 2014 (provided that the Option may be treated in the same manner as
other ISI stock options in the event of a change in control transaction or
similar event to the extent lawful), and the Option shall terminate and be
cancelled as of the close of business on August 5, 2014 if not exercised prior
to such time (and Employee shall have no further rights with respect thereto in
such event); (ii) to use its best efforts to register the shares underlying the
Option in accordance with Section 3.4(b) of the Employment Agreement to the
extent such shares have not previously been registered; and

(d) to pay to Employee the change in control bonus described in Section 3.5 of
Employee’s Employment Agreement dated July 9, 2008, as amended (the “Employment
Agreement”) (the “Change in Control Bonus”), minus applicable withholdings and
deductions, in the event that the conditions for paying such bonus set forth in
such Section 3.5 are satisfied (and, for purposes of clarity, the parties
confirm that the time period during which such a change in control must occur
shall end on January 9, 2011); provided, however, that (i) in the event the
Change in Control Bonus becomes payable, Employee shall elect immediately prior
to the applicable change in control whether to receive such Change in Control
Bonus or to receive any payment with respect to the Option (and, for the
avoidance of doubt, if Employee elects to receive the Change in Control Bonus,
the Option shall be cancelled and terminate with no additional consideration,
and



--------------------------------------------------------------------------------

if Employee elects to receive any payment with respect to the Option (including,
for the avoidance of doubt, continuation of the Option or substitution of new
awards for the Option), no Change in Control Bonus shall be payable and
Employee’s right to receive any Change in Control Bonus shall terminate), and
(ii) notwithstanding subparagraph (i) above, if Employee exercises any portion
of the Option prior to the change in control, the Change in Control Bonus shall
be reduced dollar for dollar by the positive spread on such exercised portion of
the Option, if any (and for this purpose, “positive spread” shall mean the
difference between the exercise price for the exercised portion of the Option
and the market value of the stock underlying the exercised portion of the Option
on the date such stock was sold or transferred by Employee (or if such stock has
not been sold or transferred on or before the effective date of the change in
control, the market value of the stock at the time of such change in control));
and

(e) to pay to Employee an annual bonus for ISI’s 2009 fiscal year, minus
applicable withholdings and deductions, that the Employee would have earned for
the 2009 fiscal year had he remained an employee of ISI, with such bonus
determined in the same manner as the annual bonus for the 2009 fiscal year is
determined for other named executive officers of ISI, with such bonus payable at
the same time such bonuses are payable to other named executive officers of ISI.
Upon Employee’s request, ISI shall provide information to Employee on a
reasonable basis concerning whether or not such bonuses have been approved and
any other relevant information concerning the terms and conditions of the 2009
fiscal year bonuses for executives.

Employee’s other benefits will be governed by applicable plan terms. All stock
options granted to the Employee other than the Option shall terminate and be
cancelled as of the date of separation, and Employee shall have no further
rights with respect thereto. For the avoidance of doubt, with the exception of
COBRA continuation coverage and other benefits provided for herein, Employee
shall not be eligible for benefits, except as otherwise provided by the terms of
ISI’s applicable benefit plans and policies. (Employee may elect to continue
health insurance coverage following the date of separation at Employee’s own
expense, in accordance with the provisions of COBRA, regardless of whether
Employee enters into this Agreement and Release.)

2. Employee acknowledges that, as of the date of Employee’s signing of this
Agreement and Release, Employee has sustained no injury or illness related in
any way to Employee’s employment with ISI for which a workers compensation claim
has not already been filed.

3. In return for ISI’s agreement to provide Employee with the consideration
referred to in Paragraph 1, Employee, for Employee and Employee’s heirs,
beneficiaries, devisees, privies, executors, administrators, attorneys,
representatives, and agents, and Employee’s and their assigns, successors and
predecessors, hereby releases and forever discharges ISI and its parents,
subsidiaries and affiliates, its and their officers, directors, employees,
members, agents, attorneys and representatives, and the predecessors, successors
and assigns of each of the foregoing (collectively, the “ISI Released Parties”)
from any and all actions, causes of action, suits, debts, claims, complaints,
charges, contracts, controversies, agreements, promises, damages, counterclaims,
cross-claims, claims for contribution and/or indemnity, claims for costs and/or
attorneys’ fees, judgments and demands whatsoever, in law or equity, known or
unknown, Employee ever had, now has, or may have against the ISI Released
Parties as of the date of Employee’s signing of this Agreement and Release. This
release includes, but is not limited to, any claims alleging breach of express
or implied contract, wrongful discharge, constructive discharge, breach of an
implied covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, negligent supervision or retention, violation
of the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Civil Rights Act of 1866, Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Maryland Civil Rights Law,
claims pursuant to any other federal, state or local law regarding
discrimination, harassment or retaliation based on age, race, sex, religion,

 

2



--------------------------------------------------------------------------------

national origin, marital status, disability, sexual orientation or any other
unlawful basis or protected status or activity, and claims for alleged violation
of any other local, state or federal law, regulation, ordinance, public policy
or common-law duty having any bearing whatsoever upon the terms and conditions
of, and/or the cessation of Employee’s employment with and by ISI. This release
does not include claims that may not be released under applicable law and does
not include any claims related to the obligations of ISI under this Agreement
and Release or any claims relating to ISI’s fraud or willful gross misconduct.

ISI and its parents, subsidiaries, affiliates, attorneys, representatives,
officers and agents, and its and their predecessors, successors and assigns,
hereby release and forever discharges Employee and Employee’s heirs,
beneficiaries, devisees, privies, executors, administrators, attorneys,
representatives, and agents, and Employee’s and their assigns, successors and
predecessors (collectively, the “Employee Released Parties”) from any and all
actions, causes of action, suits, debts, claims, complaints, charges, contracts,
controversies, agreements, promises, damages, counterclaims, cross-claims,
claims for contribution and/or indemnity, claims for costs and/or attorneys’
fees, judgments and demands whatsoever, in law or equity, known or unknown, ISI
ever had, now has, or may have against the Employee Released Parties as of the
date of ISI’s signing of this Agreement and Release. This release does not
include claims that may not be released under applicable law and does not
include any claims related to the obligations of Employee under this Agreement
and Release or any claims relating to Employee’s fraud or willful gross
misconduct.

4. Employee agrees not only to release and discharge the ISI Released Parties
from any and all claims against the ISI Released Parties that Employee could
make on Employee’s own behalf, but also those which may have been or may be made
by any other person or organization on Employee’s behalf. Employee specifically
waives any right to become, and promises not to become, a member of any class in
a case in which any claim or claims are asserted against any of the ISI Released
Parties based on any acts or omissions occurring on or before the date of
Employee’s signing of this Agreement and Release. If Employee is asserted to be
a member of a class in a case against any of the ISI Released Parties based on
any acts or omissions occurring on or before the date of Employee’s signing of
this Agreement and Release, Employee shall immediately withdraw with prejudice
in writing from said class, if permitted by law to do so. Employee agrees that
Employee will not encourage or assist any person in filing or pursuing any
proceeding, action, charge, complaint, or claim against the ISI Released Parties
on matters occurring on or before Employee’s date of separation, except as
required by law.

5. This Agreement and Release is not intended to interfere with Employee’s
exercise of any protected, nonwaivable right, including Employee’s right to file
a charge with the Equal Employment Opportunity Commission or other government
agency. By entering into this Agreement and Release, however, Employee
acknowledges that the consideration set forth herein is in full satisfaction and
is inclusive of any and all amounts, including but not limited to attorneys’
fees, to which Employee might be entitled or which may be claimed by Employee or
on Employee’s behalf against the ISI Released Parties and Employee is forever
discharging the ISI Released Parties from any liability to Employee for any acts
or omissions occurring on or before the date of Employee’s signing of this
Agreement and Release.

6. Neither this Agreement and Release, nor anything contained herein, shall be
construed as an admission by the ISI Released Parties or the Employee Released
Parties of any liability or unlawful conduct whatsoever. The parties hereto
agree and understand that the consideration set forth in Paragraph 1 is in
excess of that which ISI is obligated to provide to Employee, and that it is
provided solely in consideration of Employee’s execution of this Agreement and
Release. ISI and Employee agree that the consideration set forth in Paragraph 1
is sufficient consideration for the release being given by Employee in
Paragraphs 3, 4 and 5, and for Employee’s other promises herein.

 

3



--------------------------------------------------------------------------------

7. Employee will direct all requests for references to ISI’s Human Resources
Department, which will confirm Employee’s job title, dates of employment and
Employee’s salary. ISI will refrain, and will take reasonable efforts to prevent
members of its board of directors, executive officers and managerial personnel
to refrain, from making any disparaging remarks about Employee. Similarly,
Employee shall refrain from making any disparaging remarks about ISI or the
businesses, services, products, stockholders, officers, directors or other
personnel of ISI or any of its affiliates.

8. With respect to acts occurring through the date of separation, ISI agrees to
indemnify and hold Employee harmless (including the advancement of fees and
expenses) to the fullest extent permitted by law and/or under the bylaws and
charter of ISI against and in respect of any and all actions, suits proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorneys
fees), losses, penalties, and damages resulting from Employee’s performance of
his duties and obligations with the Company through the date of separation. In
addition, ISI agrees to cause any insurance policy it maintains to provide for
the indemnification of officers and directors to continue to cover Employee.

9. Employee’s covenants in Section 5.1 of the Employment Agreement, and ISI’s
rights and remedies pursuant to Section 5.2 of the Employment Agreement, shall
continue to apply pursuant to their terms. In addition, Employee shall continue
to comply with the provisions of the Confidentiality Agreement dated as of
July 11, 2008 (the “Confidentiality Agreement”).

10. Following the date of separation, Employee agrees to reasonably cooperate
with the Company in connection with the transition of Employee’s positions.

11. Each party shall bear its own costs and attorneys’ fees, if any, incurred in
connection with this Agreement and Release.

12. This Agreement and Release contains the full agreement of the parties and
may not be modified, altered, changed or terminated except upon the express
prior written consent of ISI and Employee or their authorized agents. It
expressly supersedes all prior agreements and understandings between the parties
with respect to its subject matter, including but not limited to the Employment
Agreement (other than the covenants applicable to Employee in Section 5.1
thereunder and ISI’s rights and remedies under Section 5.2 thereunder, the
provisions of Section 3.5, and the procedures in Section 6 of the Employment
Agreement as described in paragraph 15 hereof), but excluding the
Confidentiality Agreement. Additionally, the terms and conditions of the Option
shall continue to be governed by the 2008 Stock Incentive Plan and the
applicable Term sheet and standard Terms and Conditions, except to the extent
specifically modified above. The parties confirm that they agree that the
payments and benefits provided for herein do not constitute deferred
compensation subject to Section 409A of the Internal Revenue Code, and ISI shall
not take a contrary position with any taxing authority.

13. Employee acknowledges and agrees that: (a) no promise or inducement for this
Agreement and Release has been made except as set forth in this Agreement and
Release; (b) this Agreement and Release is executed by Employee without reliance
upon any statement or representation by ISI except as set forth herein;
(c) Employee is legally competent to execute this Agreement and Release and to
accept full responsibility therefore; (d) Employee has used all or as much of a
twenty-one (21) day period as Employee deemed necessary to consider fully this
Agreement and Release and, if Employee has not used the entire twenty-one
(21) day period, Employee waives that period not used; (e) Employee has read and
fully understands the meaning of each provision of this Agreement and Release;
(f) ISI has advised Employee to consult with an attorney concerning this
Agreement and Release; (g) Employee freely and voluntarily enters into this
Agreement and Release; and (h) no fact, evidence, event, or transaction
currently unknown to Employee but which may hereafter become known to Employee
shall affect in any manner the final and unconditional nature of the release
stated above.

 

4



--------------------------------------------------------------------------------

14. This Agreement and Release shall become effective and enforceable on the
eighth (8th) day following execution hereof by Employee (the “Effective Date”)
unless Employee revokes it by so advising ISI in writing received by R. Miller
Adams, General Counsel, at ISI’s offices at 6721 Columbia Gateway Drive,
Columbia, Maryland 21046 before the end of the seventh (7th) day after its
execution by Employee.

15. ISI and Employee agree that any dispute arising under or relating in any way
to this Agreement and Release will be resolved pursuant to arbitration under the
procedures in Section 6 of the Employment Agreement (except to the extent
Section 5.2 of the Employment Agreement applies).

16. This Agreement and Release shall be governed by and construed in accordance
with the laws of the State of Maryland applicable to agreements made and to be
performed entirely within such State.

17. The waiver by any party of a breach of any provision herein shall not
operate or be construed as a waiver of any subsequent breach by any party.

18. The provisions of this agreement are severable. Should any provision herein
be declared invalid by a court or arbitrator of competent jurisdiction, the
remainder of the agreement will continue in force, and the parties agree to
renegotiate the invalidated provision in good faith to accomplish its objective
to the extent permitted by law.

19. This Agreement and Release may be signed in counterparts, and each
counterpart shall be considered an original agreement for all purposes.

20. This Agreement and Release shall be binding upon and inure to the parties’
respective successors, assigns, heirs and personal representatives.

IN WITNESS WHEREOF, the parties have hereunto set their hands.

 

/s/ John B. Higginbotham

   

/s/ R. Miller Adams

John B. Higginbotham     For Integral Systems, Inc.

August 10, 2009

   

August 10, 2009

Date     Date

 

5